

116 SRES 495 IS: Designating February 12, 2020, as “Darwin Day” and recognizing the importance of science to the betterment of humanity.
U.S. Senate
2020-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 495IN THE SENATE OF THE UNITED STATESFebruary 11, 2020Mr. Blumenthal (for himself, Mr. Murphy, and Mr. Whitehouse) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONDesignating February 12, 2020, as Darwin Day and recognizing the importance of science to the betterment of humanity.
	
 Whereas Charles Darwin developed the theory of evolution by natural selection, which provides humanity with a logical and intellectually compelling explanation for the diversity of life on Earth;
 Whereas the validity of the theory of evolution by natural selection is strongly supported by the monumental amount of scientific evidence Charles Darwin compiled to support the theory and the modern understanding of the science of genetics;
 Whereas the human curiosity and ingenuity exemplified by Charles Darwin have promoted new scientific discoveries that have helped humanity solve many problems and improve living conditions;
 Whereas the advancement of science must be protected from individuals unconcerned with the adverse impacts of global warming and climate change;
 Whereas the teaching of creationism in some public schools compromises the scientific and academic integrity of the education systems of the United States;
 Whereas Charles Darwin is a worthy symbol of scientific advancement on whom to focus and around whom to build a global celebration of science and humanity intended to promote a common bond among all the people of the Earth; and
 Whereas February 12, 2020, is the anniversary of the birth of Charles Darwin in 1809 and is an appropriate date to designate as Darwin Day: Now, therefore, be it
	
 That the Senate— (1)designates February 12, 2020, as Darwin Day;
 (2)recognizes the importance of science to the betterment of humanity; and (3)recognizes Charles Darwin as a worthy symbol for celebrating science, the achievements of reason, and the advancement of human knowledge.